internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-163794-02 date date legend distributing controlled date date date date date date date year busine sec_1 dear this letter is in reply to your letter dated date requesting supplemental rulings regarding the distribution by distributing to its shareholders of the stock of controlled formerly a directly wholly owned subsidiary of distributing the distribution plr-163794-02 distributing distributed the stock of controlled to its shareholders on date the distribution date distributing filed the distributing group’s consolidated_income_tax_return for year on date prior to the distribution the internal_revenue_service irs issued two ruling letters concerning the federal_income_tax consequences of the distribution and related transactions i ruling letter control number plr-132455-00 dated date the prior ruling and ii ruling letter control number plr- dated date the first supplemental ruling the prior ruling and first supplemental ruling included rulings to the effect that distributing would not recognize gain_or_loss as a result of the distribution and related transactions and that the distribution would qualify for tax-free treatment under sec_355 distributing and controlled propose that the service period relating to certain services to be provided under the transitional services agreement between distributing and controlled be extended through date with a possible further extension to date this extension relates solely to the provisions of information_technology services all capitalized terms in this supplemental ruling_request not otherwise defined herein have the meanings assigned to them in the prior ruling and first supplemental ruling and all identifying and other factual information representations and discussions of authority set forth in the request for the prior ruling the original ruling_request and the request for the first supplemental ruling the supplemental ruling_request are hereby incorporated by reference background as described in the original ruling_request and the prior ruling controlled has entered into an agreement with distributing the transitional services agreement under which distributing or one of its subsidiaries is to provide the following services transitional services to controlled at cost through date a b c d e f g finance information_technology benefits administration legal accounting and tax service dispatch and logistics and warehouse services it was represented in the prior ruling that distributing will provide these services for a period no longer than the year ending date subject in each case to an extension period not to exceed six months the terms of the transitional services agreement allow for this six-month extension to be invoked i if required by a governmental entity plr-163794-02 ii if distributing or controlled fail to perform any of their respective obligations under the agreement or iii if controlled and distributing are unable to obtain a suitable replacement for the services provided after applying reasonable efforts it was also represented in the prior ruling that distributing and controlled have no plan or intention to enter into any other agreements with respect to the above mentioned transitional services the purpose of the transitional services agreement is to facilitate the successful conversion of busine sec_1 from within the distributing group to a stand-alone company by providing controlled with continuity of support services for a fixed period during which controlled positions itself to either assume responsibility for the transitional services or obtain independent service providers controlled has encountered significant technical and supplier-related problems in seeking to implement an independent information_technology it infrastructure and applications portfolio as a result of these problems the transitioning of controlled’s it services and it dependent services from distributing is unlikely to be completed by date with respect to the distribution and related transactions distributing represents the following distributing will charge controlled market rates for all transitional services provided under the transitional services agreement from date to the extent not amended by this supplemental ruling_request all of the representations made by distributing contained in ruling letter control number plr-132455-00 and ruling letter control number plr-156443-01 remain true as of the current date based solely on the information submitted and the representations made we have concluded that the proposed extension of the transitional services agreement to date with a possible additional extension to date with respect to information_technology and related_services will not affect the application of ruling letter control number plr-132455-00 and ruling letter control number plr-156443-01 to the distribution and related transactions no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any plr-163794-02 conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours office of associate chief_counsel corporate alfred c bishop jr branch chief branch
